COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of K.L.W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

       On March 22, 2019, appellants Brandy Brenay Charles and Ronald Dwayne
Whitfield filed a pro se “Motion for Stay of Mandate (for time for nunc pro tunc hearing,
fraud upon the court, both in this court and in the trial court)” in this case and the related
01-18-00311-CV. With respect to this case, this Court’s judgment was issued on December
5, 2018, appellants’ motions for rehearing/en banc reconsideration were denied on
December 20, 2018, their petitions for review were denied on February 15, 2019, and their
motions for rehearing were denied by the Texas Supreme Court on March 22, 2019.
       Under Rule 18.2, “[a] party may move to stay issuance of the mandate pending the
United States Supreme Court’s disposition of a petition for writ of certiorari” if this Court
“finds that the grounds are substantial and that the petitioner or others would incur serious
hardship from the mandate’s issuance if the United States Supreme Court were later to
reverse the judgment.” TEX. R. APP. P. 18.2. However, appellants’ “Motion for Stay of
Mandate” fails to assert “substantial” grounds for staying the mandate, such as by alleging
a “substantial federal question for consideration” in their cert. petition and that they will
incur “serious hardship” if this Court issues its mandate and the U.S. Supreme Court later
reverses the judgment. See, e.g., McIntosh v. Texas State Bd. of Dental Examiners, No.
07-12-00196-CV, 2014 WL 4656628, at *1 (Tex. App.—Amarillo Sept. 17, 2014, Order)
(per curiam) (granting motion to stay mandate because pending cert. petition “presented a
substantial federal question”), cert. denied, 135 S. Ct. 722 (U.S. Dec. 1, 2014).
       Accordingly, appellants’ “Motion for Stay of Mandate” is denied.

      It is so ORDERED.
Judge’s signature: ___/s/ Justice Laura C. Higley___________
                   x Acting individually    Acting for the Panel
Date: ___March 28, 2019___